DETAILED ACTION
Response to Amendment
Applicant’s response to the office action filed on June 21, 2022 has been entered. The claims pending in this application are claims 1, 2, 4-9, and 19-25 wherein claims 7-9 have been withdrawn due to the restriction requirement mailed on September 7, 2021. Claims 1, 2, 4-6, and 19-25 will be examined. 

Claim Objections
Claim 4 or 19 is objected to because of the following informality: “the branched constructs” in step (b) should be “the branched constructs obtained from step (a)”. 
Claim 20 is objected to because of the following informality: “step (iii)” should be “step (ii)”. 
Claim 21 is objected to because of the following informality: “in sequence”  should be “in a sequence”. 
Claim 22 is objected to because of the following informality: “the one or more nucleic acid constructs in step (i)” should be “the branched construct in step (i)”. 
Claim 23 is objected to because of the following informality: “endonucleases” should be “the nicking endonucleases”. 
Claim 24 or 25  is objected to because of the following informalities: (1) “strand-displacing polymerases” should be “said strand-displacing polymerase”; and (2) “endonucleases” should be “the nicking endonucleases”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New Matter 
Claims 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Newly added claims 23-25 contains a limitation “the method does not comprise a purification process to remove strand-displacing polymerases between steps (i) and (ii) and/or does not comprise a purification process to remove endonucleases between steps (ii) and (iii)”. However, nowhere in the specification describes such limitation recited in claim 23-25. Furthermore, in applicant’s remarks filed on June 21, 2022, applicant does not indicate which parts in the specification support above claim limitation recited in claim 23-25.
MPEP 2173.05 (i) notes “Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993)”. MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”  MPEP 2163.02 teaches that “Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.”  MPEP 2163.06 further notes “When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not “new matter” is involved.  Applicant should therefore specifically point out the support for any amendments made to the disclosure” (emphasis added). 

Scope of Enablement 
Claims 1, 2, 4-6, and 19-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for performing steps (i) and (ii) of claim 1, does not reasonably provide enablement for constructing debranched constructs comprising copies of a nucleic acid molecule using the methods recited in claims 1, 2,  and 23, producing debranched constructs comprising copies of a circular nucleic acid molecule using the methods recited in claims 4-6 and 24, and constructing debranched copies of a circular nucleic acid molecule comprising at least one site that can be recognized by a sequence-specific nicking endonuclease using the methods recited in claims 19-22 and 25. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

The Nature of the invention
The claims are drawn to a method of constructing debranched nucleic acid constructs comprising copies of a nucleic acid molecule, a method of producing debranched nucleic acid constructs comprising copies of a circular nucleic acid molecule, and a method of constructing debranched copies of a circular nucleic acid molecule comprising at least one site that can be recognized by a sequence-specific nicking endonuclease. The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

The Breadth of The Claims
Claims 1, 2, and 23 encompass a method of constructing debranched nucleic acid constructs comprising copies of a nucleic acid molecule, said method applied to one or more nucleic acid molecules, and said method comprising the steps of: (i) circularizing a nucleic acid molecule by attaching it to at least one adaptor comprising at least part of at least one nicking endonuclease recognition site; (ii) performing rolling-circle amplification to produce one or more nucleic acid constructs; (iii) exposing the one or more nucleic acid constructs produced in step (ii) to nicking endonucleases that recognize the recognition site present in the one or more nucleic acid constructs produced in step (ii), so that nicks are produced only to one side of double-stranded regions of the one or more nucleic acid constructs produced in step (ii); and
(iv) exposing the one or more nucleic acid constructs of step (i1i) to polymerases comprising 5’-3’ exonuclease and/or flap endonuclease activity. Claims 4-6 and 24 encompass a method of producing debranched nucleic acid constructs comprising copies of a circular nucleic acid molecule, said circular nucleic acid molecule comprising a strand comprising at least one segment with a sequence that can be recognized by a sequence-specific nicking endonuclease in the event that said segment of said strand is annealed to another segment with a sequence complementary to said sequence of said segment, said sequence not having its complementary sequence being present in said strand, said method applied to one or more circular nucleic acid molecules, and said method comprising the steps of: (i) exposing said circular nucleic acid molecule to nucleotides and strand-displacing polymerases to produce branched constructs comprising multiple copies of said circular nucleic acid molecule; and (ii) debranching said branched constructs, by comprising the steps of: (a) exposing the branched constructs produced in step (i) to nicking endonucleases recognizing said sequence, thereby producing nicks on said branched constructs; and (b) exposing the branched constructs to polymerases comprising 5’-3’ exonuclease and/or flap nuclease activity to extend 3' ends at the nicks produced in step (a), thereby producing debranched double-stranded nucleic acid constructs. Claims 19-22 and 25 encompass a method of constructing debranched copies of a circular nucleic acid molecule comprising at least one site that can be recognized by a sequence-specific nicking endonuclease, said method applied to one or more nucleic acid molecules, and said method comprising the steps of: (i) exposing said circular nucleic acid molecule to nucleotides and strand-displacing polymerases to produce branched constructs comprising multiple copies of said circular nucleic acid molecule; and (ii) debranching said branched constructs, by comprising the steps of: (a) exposing the branched constructs to nicking endonucleases recognizing the at least one site within said circular nucleic acid molecule(s), thereby producing nicks on said branched constructs; and (b) exposing the branched constructs to polymerases comprising 5’-3’ exonuclease and/or flap nuclease activity to extend 3’ ends at the nicks produced in step (a), thereby producing debranched copies of a circular nucleic acid molecule. 

Working Examples
The specification provides working examples (see pages 25-30) for: (1) Generating Circular Nucleic Acid Molecules; (2) Debranching experiment using hairpin dimer construct; (3) 
Generating dsDNA constructs comprising multiple copies for nanopore sequencing using RCA and nicking endonucleases; and (4) Generating dsDNA constructs comprising multiple copies for nanopore sequencing using resolvases. However, the specification provides no working example for constructing nucleic acid debranched constructs comprising copies of a nucleic acid molecule using the methods recited in claims 1, 2, and 23, producing nucleic acid debranched constructs comprising copies of a circular nucleic acid molecule using the methods recited in claims 4-6 and 24, and constructing debranched copies of a circular nucleic acid molecule comprising at least one site that can be recognized by a sequence-specific nicking endonuclease using the methods recited in claims 19-22 and 25.

The Amount of Direction or Guidance Provided and The State of The Prior Art
Although the specification provides working examples (see pages 25-30) for: (1) Generating Circular Nucleic Acid Molecules; (2) Debranching experiment using hairpin dimer construct; (3) Generating dsDNA constructs comprising multiple copies for nanopore sequencing using RCA and nicking endonucleases; and (4) Generating dsDNA constructs comprising multiple copies for nanopore sequencing using resolvases, the specification does not provide a guidance to show that debranched nucleic acid constructs comprising copies of a nucleic acid molecule can be constructed using the methods recited in claims 1, 2, and 23, debranched nucleic acid constructs comprising copies of a circular nucleic acid molecule can be produced using the methods recited in claims 4-6 and 24, and debranched copies of a circular nucleic acid molecule comprising at least one site that can be recognized by a sequence-specific nicking endonuclease can be constructed using the methods recited in claims 19-22 and 25. Furthermore, there is no experimental condition and/or experimental data in the specification to support the claimed invention.  During the process of the prior art search, the examiner has not found any prior art which is related to construct debranched nucleic acid constructs comprising copies of a nucleic acid molecule using the methods recited in claims 1, 2, and 23, produce debranched nucleic acid constructs comprising copies of a circular nucleic acid molecule using the methods recited in claims 4-6 and 24, and construct debranched copies of a circular nucleic acid molecule comprising at least one site that can be recognized by a sequence-specific nicking endonuclease using the methods recited in claims 19-22 and 25.

Level of Skill in The Art, The Unpredictability of The Art, and The Quantity of Experimentation Necessary
While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether debranched nucleic acid constructs comprising copies of a nucleic acid molecule can be constructed using the methods recited in claims 1, 2, and 23, debranched constructs comprising copies of a circular nucleic acid molecule can be produced using the methods recited in claims 4-6 and 24, and debranched copies of a circular nucleic acid molecule comprising at least one site that can be recognized by a sequence-specific nicking endonuclease can be constructed using the methods recited in claims 19-22 and 25.
Since the specification shows that “[I]n some embodiments, a circular ssDNA molecule 201, such as the one shown in FIG. 2A, comprises a nicking site 202 that can be specifically nicked by sequence-specific nicking endonucleases, in the event that the nicking site becomes double-stranded (e.g., in the event that a strand is annealed to at least part of 201, said part comprising 202). The nicking site may be inside or outside or at the beginning or at the end of the nicking endonuclease recognition site of such sequence-specific endonucleases. 201 can be subjected to RCA [steps (a) through (c)]. For example, 201 can be exposed to primers and strand-displacing polymerases such as phi29 DNA polymerase. During step (a), a primer annealed to 201 can be extended by generating a growing strand (203) comprising multiple copies of 201. During step (b), additional primers (such as 204) anneal to 203. Their extension [step (c)] produces a branched product, wherein multiple nicking sites are generated in strand segments comprising sequences that are the same to 202”, “[D]uring step (d), the RCA constructs generated during steps (a) through (c) are exposed to nicking endonucleases that can nick sites identical to 202, creating nicks such as 205”,  “[T]he nicks are preferentially created in RCA-generated strand segments comprising copies of 201 with the same sequence with 201, but not to strand segments comprising copies of 201 with sequence complementary to the sequence 201”, “[D]uring step (e), the 3’ ends exposed at the nicks can be extended by using polymerases comprising 5’-3’ exonuclease activity and/or flap nuclease activity, such as DNA polymerase I or Taq polymerase. Extension debranches the structure, yielding separate double-stranded nucleic acid molecules. Any remaining nicks can be sealed by a ligase. Arrowheads show the direction of extension by polymerases” and “[T]he double-stranded molecules generated in step (e) can be optionally further subjected to size selection methods (e.g., AMPure XP selection) before adaptor ligation or after adaptor ligation as part, for example, of a cleanup protocol to get rid of unligated adaptors, to retrieve preferentially long constructs comprising desirable numbers of copies of the original molecule 201, as shown in FIG. 2B, step (f)” (see paragraphs [0095] to [0099] of US 2019/0352706 A1, which is US publication of this instant application and Figures 2A and 2B), these teachings in the specification clearly indicate that branched constructs comprising multiple copies of said circular nucleic acid molecule only can be produced when a rolling circle amplification is performed in the presence of a primer which hybridizes to a product of the rolling circle amplification. However, the scope of claims 1, 2, 4-6, and 19-25 
is much broader than the scope of the teachings in the specification because claims 1, 2, 4-6, and 19-25 do not require that the rolling circle amplification is performed in the presence of a primer which hybridizes to a product of the rolling circle amplification. 
	First, since claim 1 only requires circularizing a nucleic acid molecule by attaching it to at least one adaptor comprising at least part of at least one nicking endonuclease recognition site, if the at least one adaptor only comprises a part of the at least one nicking endonuclease recognition site, without knowing how the nicking endonuclease recognition site present in the one or more nucleic acid constructs is produced in step (ii), it is unpredictable how nicks can be produced only to one side of double-stranded regions of the one or more nucleic acid constructs produced in step (ii) by exposing the one or more nucleic acid constructs produced in step (ii) to nicking endonucleases that recognize said the recognition site present in the one or more nucleic acid constructs produced in step (ii). Furthermore, since the content of claim 1 does not require to produce branched nucleic acid constructs, it is unpredictable how debranched nucleic acid constructs comprising copies of a nucleic acid (see the preamble of claim 1) can be generated from step (iv). 
	Second, it is known in the art that a regular rolling circle replication or amplification 
does not produce a branched construct but a single stranded amplification product (see “Rolling circle replication” from Wikipedia). Since the specification clearly indicate that branched constructs comprising multiple copies of said circular nucleic acid molecule only can be produced when a rolling circle amplification is performed in the presence of a primer which hybridizes to a product of the rolling circle amplification (see paragraphs [0095] to [0099] and Figures 2A and 2B of US 2019/0352706 A1, which is US publication of this instant application) and claim 4 or 19 does not require that step (i) is performed in the presence of a primer which hybridizes to a product of the rolling circle amplification, if step (i) of claim 4 or 19 is performed in the absence of a primer which hybridizes to a product of the rolling circle amplification, it is unpredictable how branched constructs comprising multiple copies of said circular nucleic acid molecule can be produced in the absence of a primer which hybridizes to a product of the rolling circle amplification by exposing said circular nucleic acid molecule to only nucleotides and strand-displacing polymerases as recited in claims 4-6, 19-22, 24, and 25.  
Case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that “[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art”.  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genentech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “[I]t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement”.  
In view of above discussions, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed.  The undue experimentation at least includes to test whether debranched nucleic acid constructs comprising copies of a nucleic acid molecule can be constructed using the methods recited in claims 1, 2, and 23, debranched nucleic acid constructs comprising copies of a circular nucleic acid molecule can be produced using the methods recited in claims 4-6 and 24, and debranched copies of a circular nucleic acid molecule comprising at least one site that can be recognized by a sequence-specific nicking endonuclease can be constructed using the methods recited in claims 19-22 and 25.

Conclusion
In the instant case, as discussed above, the level of unpredictability in the art is high, the specification provides one with no guidance that leads one to claimed methods.  One of skill in the art cannot readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of any working example related to claimed invention and the no teaching in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.
Response to Arguments
In page 8, last paragraph bridging to page 10, fourth paragraph of applicant’s remarks, applicant argues that “The enablement requirement is satisfied if one skilled in the art is able to make and use the claimed invention without undue experimentation, based on the specification and the knowledge in the art at the time of filing. The experimentation required to make and use the claimed invention may be complex, and still not undue, if the art routinely engages in that level of experimentation.3 The claimed invention relates to methods of constructing debranched nucleic acid constructs comprising copies of a nucleic acid molecule, wherein the method involves rolling-circle amplification and nicking endonucleases. The specification teaches a person of ordinary skill in the art how to make and use the claimed invention without undue experimentation, based on the specification and the knowledge in the art at the time of filing.
The inventors recognized and appreciated that RCA produces branched products, such as the one shown in Figure 1E of the application, need to be debranched into a double-stranded construct to be suitable for nucleic acid sequencing. Branched constructs that do not undergo debranching are problematic for sequencing because even though they can still ligate to sequencing adaptors, sequencing is expected to produce a lot of undesirable, short reads, as short branches cannot be preferentially separated from longer strands.4 The inventors recognized that several techniques could be adapted for use in methods of constructing debranched nucleic acids such as the method of amended claim 1. For example, the specification describes that nucleic acids can be debranched using nicking enzymes and polymerase-based extension and provides several examples of species of nicking enzymes and polymerases for use in the claimed methods.5 Further, it was known in the state of the art that nucleic acids could be treated or modified with nicking enzymes and polymerases. Accordingly, the specification, particularly in view of the state of the art at the time of filing, teaches a person of ordinary skill in the art how to perform the claimed methods. The Examiner acknowledges that the specification ‘specification provides working examples’ but alleges that ‘the specification provides no working example for constructing debranched constructs comprising copies of a nucleic acid molecule.’6 The Examiner is incorrect and appears to be judging the content of the working example in the specification based on their titles alone. Example 1 describes that nucleic acid constructs that become debranched during circularization can be subsequently debranched using the nicking steps provided in FIG. 2A. Example 2 describes comparative data between debranching methods of the invention and T7 endonuclease I-based debranching protocols.7 Additionally, Examples 3 describes that inclusion of a nicking enzyme (Nt.BbvCI) and Taq polymerase can be useful in debranching nucleic acid constructs.8 Thus, as described, there are working example in the specification that are directed to methods of debranching nucleic acid constructs. The 
Examiner further alleges that ‘teachings in the specification clearly indicate that branched constructs comprising multiple copies of said circular nucleic acid molecule only can be produced when a rolling circle amplification is performed in the presence of a primer which hybridizes to a product of the rolling circle amplification.’ Applicant submits that rolling circle amplification (RCA) was well known in the art to a person of ordinary skill in the art at the time of filing of the application.9,10 Furthermore, it was known that a distinct primer is not per se required to perform RCA and that instead a displaced segment of the circular nucleic acid itself can serve as a primer. Accordingly, a person of ordinary skill in the art would have been able to perform RCA using the nucleic acid constructs recited in the amended claims based on the specification and the teachings in the art at the time of filing without undue experimentation. In view of the above-noted teachings of the specification and knowledge in the art at the time of the claimed invention, a person of ordinary skill in the art would have been able to perform the methods of the amended claims. Thus, the amended claims satisfy the enablement requirement” (the superscripts 3-10 in above arguments are listed as footnotes of pages 8-10 of applicant’s remarks). 
The arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection. 
First, since claim 1 only requires circularizing a nucleic acid molecule by attaching it to at least one adaptor comprising at least part of at least one nicking endonuclease recognition site, if the at least one adaptor only comprises a part of the at least one nicking endonuclease recognition site, without knowing how the nicking endonuclease recognition site present in the one or more nucleic acid constructs is produced in step (ii), it is unpredictable how nicks can be produced only to one side of double-stranded regions of the one or more nucleic acid constructs produced in step (ii) by exposing the one or more nucleic acid constructs produced in step (ii) to nicking endonucleases that recognize said the recognition site present in the one or more nucleic acid constructs produced in step (ii). Furthermore, since the content of claim 1 does not require to produce branched nucleic acid constructs, it is unpredictable how debranched nucleic acid constructs comprising copies of a nucleic acid (see the preamble of claim 1) can be generated from step (iv). 
Second, applicant incorrectly cited a statement in page 6 of the Office Action mailed on December 21, 2021 as “the specification provides no working example for constructing debranched constructs comprising copies of a nucleic acid molecule”. In fact, the correct statement in page 6 of the Office Action mailed on December 21, 2021 should be “the specification provides no working example for constructing debranched constructs comprising copies of a nucleic acid molecule using the methods recited in claims 1 and 2, producing debranched constructs comprising copies of a circular nucleic acid molecule using the methods recited in claims 4-6, and constructing debranched copies of a circular nucleic acid molecule comprising at least one site that can be recognized by a sequence-specific nicking endonuclease using the methods recited in claims 19- 22”. 
Third, although applicant argues that “rolling circle amplification (RCA) was well known in the art to a person of ordinary skill in the art at the time of filing of the application.9,10 Furthermore, it was known that a distinct primer is not per se required to perform RCA and that instead a displaced segment of the circular nucleic acid itself can serve as a primer. Accordingly, a person of ordinary skill in the art would have been able to perform RCA using the nucleic acid constructs recited in the amended claims based on the specification and the teachings in the art at the time of filing without undue experimentation”, the superscripts 9 and 10 listed as two footnotes in page 9 of applicant’s remarks are two review papers (Zhao et al., Rolling circle amplification: applications in nanotechnology and biodetection with functional nucleic acids. Angew. Chem. Int. Ed., 47(34), 6330-6337, 2008 and Ali et al., Rolling circle amplification: a versatile tool for chemical biology, materials science and medicine. Chem. Soc. Rev., 43(10), 3324-3341, 2014) which only teach a regular rolling circle amplification which is performed by hybridizing a primer to a circular DNA template (eg., see Figure 1 of Zhao et al.,) and do not teach producing branched constructs comprising multiple copies of said circular nucleic acid molecule by only hybridizing a primer to a circular DNA template. Since the specification clearly indicate that branched constructs comprising multiple copies of said circular nucleic acid molecule only can be produced when a rolling circle amplification is performed in the presence of a primer which hybridizes to a product of the rolling circle amplification (see paragraphs [0095] to [0099] and Figures 2A and 2B of US 2019/0352706 A1, which is US publication of this instant application) and claim 4 or 19 does not require that step (i) is performed in the presence of a primer which hybridizes to a product of the rolling circle amplification, if step (i) of claim 4 or 19 is performed in the absence of a primer which hybridizes to a product of the rolling circle amplification, it is unpredictable how branched constructs comprising multiple copies of said circular nucleic acid molecule can be produced in the absence of a primer which hybridizes to a product of the rolling circle amplification by exposing said circular nucleic acid molecule to only nucleotides and strand-displacing polymerases as recited in claims 4-6, 19-22, 24, and 25.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	No claim is allowed. 
13.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        August 23, 2022